Case 1:20-cv-01232-CFC-JLH Document 39 Filed 06/08/21 Page 1 of 4 PageID #: 1003




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE


WSOU INVESTMENTS, LLC,              )
                                    )
            Plaintiff,              )
                                    )
      v.                            )   Civ. No. 20-1228-CFC/JLH
                                    )
XILINX, INC.,                       )
                                    )
            Defendant.              )

WSOU INVESTMENTS, LLC,              )
                                    )
            Plaintiff,              )
                                    )
      v.                            )   Civ. No. 20-1229-CFC/JLH
                                    )
XILINX, INC.,                       )
                                    )
            Defendant.              )

WSOU INVESTMENTS, LLC,              )
                                    )
            Plaintiff,              )
                                    )
      V.                            )   Civ. No. 20-1231-CFC/JLH
                                    )
XILINX, INC.,                       )
                                    )
            Defendant.              )
Case 1:20-cv-01232-CFC-JLH Document 39 Filed 06/08/21 Page 2 of 4 PageID #: 1004




 WSOU INVESTMENTS, LLC,                 )
                                        )
              Plaintiff,                )
                                        )
       V.                               )   Civ. No. 20-1232-CFC/JLH
                                        )
 XILINX, INC.,                          )
                                        )
              Defendant.                )

 WSOU INVESTMENTS, LLC,                 )
                                        )
              Plaintiff,                )
                                        )
       v.                               )   Civ. No. 20-1233-CFC/JLH
                                        )
 XILINX, INC.,                          )
                                        )
              Defendant.                )


                            MEMORANDUM ORDER

       Pending before me is PlaintiffWSOU Investments, LLC's objections to the

 Magistrate Judge's May 21, 2021 Report and Recommendation issued in each of

 these cases. D.I. 39 in 1:20-cv-01228-CFC-JLH; D.I. 38 in 1:20-cv-01229-CFC-

 JLH; D.I. 38 in 1:20-cv-01231-CFC-JLH; D.I. 38 in 1:20-cv-01232-CFC-JLH; D.I.

 37 in 1 :20-cv-01233-CFC-JLH. The Magistrate Judge recommended in the Report

 and Recommendation that, "if [I] intend[] to follow [the] rule set forth in

 Zapfraud, Inc. v. Barracuda Networks, Inc., Defendant[s'] motions to dismiss

 Plaintiffs indirect infringement claims should be granted, and ... the indirect
                                            2
Case 1:20-cv-01232-CFC-JLH Document 39 Filed 06/08/21 Page 3 of 4 PageID #: 1005




 infringement claims should be dismissed without prejudice." D.I. 36 in 1 :20-cv-

 01228-CFC-JLH; D.I. 35 in l:20-cv-01229-CFC-JLH; D.I. 35 in 1:20-cv-01231-

 CFC-JLH; D.I. 35 in 1 :20-cv-01232-CFC-JLH; D.I. 34 in 1 :20-cv-01233-CFC-

 JLH.

         The Magistrate Judge had the authority to make her findings and

 recommendation under 28 U.S.C. § 636(b)(l)(B). I review her findings and

 recommendation de nova.§ 636(b)(l); see also Fed. R. Civ. P. 72(b)(3); Brown v.

 Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

         I adopted in Zapfraud "the rule that the operative complaint in a lawsuit fails

 to state a claim for indirect patent infringement where the defendant's alleged

 knowledge of the asserted patents is based solely on the content of that complaint

 or a prior version of the complaint filed in the same lawsuit." ZapFraud, Inc. v.

 Barracuda Networks, Inc., No. CV 19-1687-CFC-CJB, 2021 WL 1134687, at *4

 (D. Del. Mar. 24, 2021). WSOU has not persuaded me that I should reject that

 rule.

         WSOU admits that in each case its allegation that the Defendant had

 knowledge of the asserted patents is based solely on the fact that the Defendant

 was served with a prior version of the operative complaint. Accordingly, the




                                            3
Case 1:20-cv-01232-CFC-JLH Document 39 Filed 06/08/21 Page 4 of 4 PageID #: 1006




Magistrate Judge correctly concluded that under Zapfraud WSOU failed to state

 claims of indirect infringement against Defendants.

       Now therefore, at Wilmington on this Eighth day of June in 2021, it is

HEREBY ORDERED that:

       1. WSOU's objections (D.I. 39 in 1:20-cv-01228-CFC-JLH; D.I. 38 in

          1:20-cv-01229-CFC-JLH; D.I. 38 in 1:20-cv-01231-CFC-JLH; D.I. 38 in

          1:20-cv-01232-CFC-JLH; D.I. 37 in 1:20-cv-01233-CFC-JLH) are

          OVERRULED.

       2. The Magistrate Judge's Report and Recommendation (D.I. 36 in 1:20-cv-

          01228-CFC-JLH; D.I. 35 in 1:20-cv-01229-CFC-JLH; D.I. 35 in l:20-cv-

          01231-CFC-JLH; D.I. 35 in 1:20-cv-01232-CFC-JLH; D.I. 34 in 1 :20-cv-

          01233-CFC-JLH) is ADOPTED.

       3. Defendants' motions to dismiss WSOU' s indirect infringement claims

          (D .I. 12 in 1:20-cv-0 1228-CFC-JLH; D .I. 12 in 1:20-cv-0 1229-CFC-

          JLH; D.I. 12 in 1:20-cv-01231-CFC-JLH; D.I. 12 in l:20-cv-01232-CFC-

          JLH; D.I. 11 in 1 :20-cv-01233-CFC-JLH) are GRANTED.

       4. WSOU's claims of indirect infringement are DISMISSED WITHOUT

          PREJUDICE.




                                         4
